Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of February 27, 2015 (the
“Agreement”) is entered into among GFI GROUP INC., a Delaware corporation
(“GFI”), GFI HOLDINGS LIMITED, a company incorporated under the laws of England
and Wales (the “Foreign Borrower”; together with GFI, the “Borrowers”), the
Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 20, 2010 (as amended by that certain First Amendment to Credit
Agreement and Consent dated as of March 6, 2013, that certain Second Amendment
to Credit Agreement dated as of July 28, 2014 and as further amended or modified
from time to time prior to the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested and the Required Lenders have agreed to
amend certain terms of the Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments to the Credit Agreement.  The
Credit Agreement is hereby amended in the following respects as of the date
hereof:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order therein:

 

“BGCP” means BGC Partners, Inc., a Delaware corporation.

 

“Tender Offer Agreement” means that certain Tender Offer Agreement, dated as of
February 19, 2015, by and among BGCP, BGC Partners, L.P. and GFI.

 

“Tender Offer Transactions” means the transactions contemplated by the Tender
Offer Agreement as in effect on the date hereof, including (x) the advance to
GFI by BGCP in an amount not to exceed $10,000,000 for purposes of paying costs,
fees and expenses incurred by GFI in connection with the Tender Offer Agreement
and the transactions contemplated thereby pursuant to Section 5.14 of the Tender
Offer Agreement, (y) GFI and its Subsidiaries becoming party to certain
administrative services agreements with BGCP and/or its Affiliates pursuant to
Section 5.15 of the Tender Offer Agreement and (z) the reimbursement by GFI of
payments made by BGCP and/or its Affiliates to employees of GFI in the form of
equity awards and/or forgivable loans pursuant to Section 5.18 of the Tender
Offer Agreement.

 

(b)                                 Clauses (a) and (b) of the definition of
“Change of Control” in Section 1.01 of the Credit Agreement are hereby amended
to read in their entireties as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than (x) the Parent or (y) BGCP, becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of at least thirty-five percent (35%) of the voting Capital Stock of
GFI entitled to vote for members of the board of directors or equivalent
governing body of GFI on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right), and such percentage is higher than the percentage of such Capital
Stock that the Parent owns or has the right to acquire pursuant to an option
right; or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors of GFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board and/or (iii) whose
election or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
provided, however, notwithstanding the foregoing, BGCP shall be permitted to
designate six out of eight members of the board of directors of GFI pursuant to
the terms of the Tender Offer Agreement; or

 

(c)                                  Section 8.08 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

8.08                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
expressly permitted by this Article VIII, (b) compensation and reimbursement of
expenses of officers and directors approved by GFI’s compensation committee,
(c) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate, (d) transactions approved by GFI’s
audit committee and (e) the Tender Offer Transactions.

 

2.                                      Conditions Precedent.  This Agreement
shall be effective upon receipt by the Administrative Agent of counterparts of
this Agreement duly executed by the Borrowers, the Guarantors and the Required
Lenders.

 

2

--------------------------------------------------------------------------------


 

3.                                      Miscellaneous.

 

(a)                                 The Credit Agreement, and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (i) acknowledges and consents
to all of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the other Loan
Documents.

 

(c)                                  The Borrowers and the Guarantors hereby
represent and warrant as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable against it in accordance with its
terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Agreement other than those which have
been obtained and are in full force and effect.

 

(iv)                              The representations and warranties of the Loan
Parties set forth in Article VI of the Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date.

 

(v)                                 No event has occurred and is continuing
which constitutes a Default or an Event of Default.

 

(d)                                 This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Agreement by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

 

(e)                                  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GFI:

GFI GROUP INC.,

 

a Delaware corporation, as a Borrower and, with

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FOREIGN BORROWER:

GFI HOLDINGS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

 

 

DOMESTIC GUARANTORS:

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI MARKETS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FOREIGN GUARANTORS:

FENICS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

FENICS SOFTWARE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFINET EUROPE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI TP LTD.,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI MARKETS LTD.,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

 

 

 

GFI NEWGATE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TRAYPORT, LTD.,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

 

By:

/s/ James A. Peers

 

Name:

James A. Peers

 

Title:

Chief Financial Officer

 

GFI GROUP INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

 

By:

/s/ Shubhashis De

 

Name:

Shubhashis De

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

By:

Bank of Montreal — Chicago Branch

 

 

 

 

By:

/s/ Scott M. Ferris

 

Name:

Scott M. Ferris

 

Title:

Managing Director

 

 

 

 

By:

Bank of Montreal — London Branch

 

 

 

 

By:

/s/ Scott M. Ferris

 

Name:

Scott M. Ferris

 

Title:

Managing Director

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

By:

/s/ Nick Armstrong

 

Name:

Nick Armstrong

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

GFI GROUP INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------